   Case 3:20-mj-00562-BN Document 15 Filed 06/11/20         Page 1 of 1 PageID 39



              IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

 UNITED STATES OF AMERICA                         NO: 3:20-MJ-562-BN

 v.

 PHILIP RUSSELL ARCHIBALD
 and
 DANIELLE BOCANEGRA


                       ORDER UNSEALING CRIMINAL CASE

       Before the Court is the Government’s Motion for Order Unsealing the Criminal

Case. (Dkt. 13 and Dkt 14).

       The Court GRANTS the government’s motion.

       IT IS THEREFORE ORDERED that the Criminal Complaint with affidavit will

remain sealed. However, a copy of the Criminal Complaint with a redacted copy of the

affidavit will be filed for public access.

       SO ORDERED on this 11th day of June, 2020.




                                             DAVID L. HORAN
                                             UNITED STATES MAGISTRATE JUDGE
                                             NORTHERN DISTRICT OF TEXAS




                                              1
